Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00080-CV

 Nelson WOLFF, County Judge of Bexar County, Texas; Bexar County Commissioners, Paul
       Elizondo, Tommy Adkisson, Sergio “Chico” Rodriguez, and Kevin Wolff; and
                                Bexar County, Texas,
                                     Appellants

                                              v.

            DEPUTY CONSTABLES ASSOCIATION OF BEXAR COUNTY,
                                Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-15660
                       The Honorable Martha Tanner, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and RENDER judgment in favor of appellants Nelson Wolff, County Judge of Bexar
County, Texas, Bexar County Commissioners, Paul Elizondo, Tommy Adkisson, Sergio “Chico”
Rodriguez, and Kevin Wolff, and Bexar County, Texas, dismissing the suit brought by appellee
Deputy Constables Association of Bexar County.

       It is ORDERED that appellants Nelson Wolff, County Judge of Bexar County, Texas;
Bexar County Commissioners, Paul Elizondo, Tommy Adkisson, Sergio “Chico” Rodriguez, and
Kevin Wolff; and Bexar County, Texas recover their costs of this appeal from appellees Deputy
Constables Association of Bexar County.

       SIGNED July 17, 2013.

                                               ____________________________
                                               Marialyn Barnard, Justice